O’NIELL, J.
Defendant appeals from a judgment giving his wife the care and custody of their minor son.
The transcript of the testimony is in narrative form and appears to give only a synopsis of what the witnesses said. Plaintiff and defendant’ separated five years after their marriage and when the child was eleven months old. Mrs. Chandler then went to work in a telephone exchange and supported herself and child. Two years and two months after the separation, she sued her husband for a divorce in Texas. He waived service of citation and all legal delays, and judgment was rendered in her favor. Thereafter she was married to one Arthur Richard in Texas. When the child was four years old, defendant visited his former wife and the child, and asked permission to bring the child back with him to visit his (defendant’s) mother. Thereafter he refused to return the child to plaintiff. He was then living on a rice farm, and it appears that there was no one else living in his home. I-Iis mother, who lived on a neighboring farm, came twice a day and attended to certain household duties for him. In the meantime, defendant was working in his rice field and the child was left alone in the house. Under these circumstances, and in view of the fact that defendant did not contribute anything to the support of his wife or child during the period of three or four years, while she was separated from him and not remarried, we are of the opinion that the judgment awarding her the care and custody of the child is correct. Counsel for appellant did not see fit to argue the case orally or file a brief in support of- the appeal.
The judgment is affirmed at appellant’s cost.